



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Bornyk,









2015 BCCA 28




Date: 20150123

Docket: CA041377

Between:

Regina

Appellant

And

Timothy Dale
Bornyk

Respondent








Before:



The Honourable Madam Justice Saunders

The Honourable Madam Justice Kirkpatrick

The Honourable Madam Justice D. Smith




On appeal from:  An
order of the Supreme Court of British Columbia,
dated October 22, 2013 (
R. v. Bornyk
, 2013 BCSC 1927,
New Westminster Docket No. X076411).




Counsel for the Appellant:



M. Street





Counsel for the Respondent:



J. Ray





Place and Date of Hearing:



Vancouver, British
  Columbia

November 20, 2014





Place and Date of Judgment:



Vancouver, British
  Columbia

January 23, 2015









Written Reasons by:





The Honourable Madam Justice Saunders





Concurred in by:





The Honourable Madam Justice Kirkpatrick





The Honourable Madam Justice D. Smith








Summary:

This is a Crown appeal from
acquittal. The key evidence on one charge of breaking and entering a dwelling
house is a sole fingerprint found in the home. The expert witness called by the
Crown identified the print as, in his opinion, having been deposited by
Mr. Bornyk. After the trial concluded the judge sent counsel four articles
critical of fingerprint identification. Counsel made further submissions,
following which the judge found the accused not guilty. In doing so the judge
referred to the articles and found areas of concern with the experts evidence
on matters not put to the expert witness but which appear to derive from the
articles located by the judge. He also made his own comparison of the known and
latent prints, identifying differences that had not been put to the expert
witness. Held: The judge erred in locating and using material that was in the
nature of opinion but was not evidence in the trial. By doing so he effectively
assumed the multi-faceted role of advocate, witness and judge, and so
compromised the appearance of judicial independence essential to a fair trial. As
fingerprint comparison is an area of forensic science in which expert evidence
elucidation is required, the judge erred as well in making his own comparison
unassisted by expert evidence. The verdict is set aside and a new trial is
ordered.



Reasons for Judgment of the Honourable
Madam Justice Saunders:

[1]

Mr. Bornyk was acquitted on one count of breaking and entering a
dwelling house contrary to s. 348(1)(d) of the
Criminal Code
. The
Crown appeals from the acquittal, posing as errors of law the judges
consideration of fingerprint evidence.

[2]

The key evidence presented by the Crown was a fingerprint found in the
study of the home. A police officer qualified as an expert in the
identification, comparison, and individualization of fingerprints identified
the print as, in his opinion, having been deposited by Mr. Bornyk.

[3]

At the conclusion of the trial Mr. Justice Funt reserved judgment. He then
sent counsel, who are not counsel on appeal, a memorandum listing four articles
critical of fingerprint identification analysis, asking for further
submissions. In the course of the ensuing events, Crown counsel sent three
additional articles to the judge, and counsel made oral submissions over three
days. Crown counsel submitted that the criticisms in the judges articles did
not apply. Counsel for Mr. Bornyk submitted that the criticisms in the
articles were appropriate to the testimony of the fingerprint expert already
heard by the judge, and pointed to differences he identified between the latent
print and known print. In reply, Crown counsel submitted the case must be
decided on the evidence, which did not include the articles. Crown counsel also
opposed identification of alleged differences between the known and the latent prints
by defence counsel or the judge because the alleged differences were not put to
the fingerprint witness on cross-examination. The fingerprint witness was not
re-called, and so did not have an opportunity to comment on the criticisms of
fingerprint analysis propounded in the articles. The articles were not marked
as exhibits; they are not part of the record.

[4]

In acquitting Mr. Bornyk, the judge reviewed the opinion evidence
of the fingerprint witness, referred to the articles found after conclusion of
the evidence, and replicated portions of the articles in his reasons for
judgment. The judge then turned to what he termed troubling aspects of the
evidence of the fingerprint witness, identifying eight areas of concern: the
possibility of institutional bias; the use of a photocopied print;
non-disclosure of bench notes of the witness; absence of proof of use of the
ACE-V methodology; use of a partial print; doubts of the subjective certainty
of the witnesss individualization of the print; failure of the expert to
consider another set of fingerprints from the accused taken earlier; and
unexplained discrepancies he found existed between the latent print and the
known print. In particular as to the issue of the unexplained discrepancies the
judge said:

[55]      In argument, defence counsel noted unexplained
discrepancies between the latent and the known fingerprints. Of particular
note, in the area of the latent fingerprint stated to be of low tolerance and
extremely reliable, two gaps on the latent fingerprint are not visible on the
known fingerprint.

[56]      If one goes to the ridge immediately to the left of
the respective red dots marking the centre of the delta on the latent and the
known fingerprints and traces a line towards the top of the page, on the known
fingerprint there is a continuous ridge, whereas on the latent fingerprint
there is a gap, a further ridge, another gap, and then a further ridge.

[57]      In the Evaluation portion of his report, Corporal
Wolbeck wrote: I have found the friction ridge formations were in agreement
taking into account the various distortions mentioned during the analysis. 
His report does not address the gaps. His report states that the area of low
tolerance of the latent impression was not impacted by the existence of the
ripples and does not note this area as affected by lateral motion of the
digit during deposition (as were the areas near the top and bottom of the
impression). Corporal Wolbecks evidence was also that the latent print was
formed as a result of normal deposition pressure and that the fingerprints on
the C-216 form had been taken properly.

[58]      The Court has no
evidence from Corporal McNaught if, and if so, how she may have viewed the
discrepancies noted by defence counsel, including these two gaps and ridges to
the left of the red dot marked on the latent print.

[5]

The judge concluded:

[59]      As Corporal Wolbeck testified:

In the case of R1 here [the latent print] that we found at
the scene, we dont have a complete pattern. All we have is what we call the
delta, off to the side, a little bit of our fingerprint.

[60]      In the usable low tolerance portion of the
fingerprint, I see unexplained gaps in the latent fingerprint which do not
appear on the known fingerprint. As the Scottish Fingerprint Inquiry stated (at
610):

... The fact-finder can trust the evidence of his own eyes: 
either he sees some event in the location indicated or he does not. If not,
the evidence of the examiner on that point can be discounted.

[61]      While the usable
portion of the latent fingerprint and the known fingerprint are quite similar,
I have more than a reasonable doubt that there is a match of the latent
fingerprint to the known fingerprint. Accordingly, I acquit the accused.

[6]

Before us, the Crown contends the judge erred in law in two ways. First,
the Crown says the judge erred in relying upon independently researched literature
that was not properly introduced by either party, not tested in evidence, and
not put to the fingerprint witness. Second, the Crown contends the judge erred
by engaging in his own unguided comparison of the latent print and known print.
Both of these questions concern the assessment of evidence on wrong legal principles,
and are questions of law:
R. v. J.M.H.
, 2011 SCC 45, [2011] 3 S.C.R. 197.
Thus they are properly appealable by the Crown. Counsel for Mr. Bornyk
does not contend otherwise.

[7]

In my respectful view the judge erred in both manners asserted by the
Crown.

[8]

It is basic to trial work that a judge may only rely upon the evidence
presented at trial, except where judicial notice may be taken. In
R. v.
R.S.M.
, 1999 BCCA 0218 Mr. Justice Finch (later C.J.B.C.) succinctly
observed:

[20]      In my respectful view,
there is no merit in the appellants argument on this ground of appeal. The
trial judge had to decide the case on the evidence that was adduced at trial
and on his view of its reliability. Judges often have less evidence than they
might wish to have, but they are required to try the case on the evidence that
counsel puts before the Court.

See also,
R. v. Cloutier
, 2011 ONCA 484, 272
C.C.C. (3d) 291.

[9]

Judicial notice, of course, is limited to facts that are notorious or
generally beyond debate, as in the assertion the earth is not flat, or are
capable of immediate and accurate demonstration from readily accessible sources
of indisputable accuracy, as in the assertion that New Years Day in 2015 fell
on a Thursday:
R. v. Find
, 2001 SCC 32, [2001] 1 S.C.R. 863;
R. v.
Spence
, 2005 SCC 71, [2005] 3 S.C.R. 458.

[10]

In this case, it is apparent from the excerpts found in the reasons for
judgment and the descriptive titles of the articles that the articles uncovered
by the judge are discussions on the subject of fingerprint analysis, including
opinion. As articles commenting on forensic science, their contents are not
matters of which the judge could take judicial notice. It is thus axiomatic
that it was not open to the judge to embark on his independent investigation.

[11]

By his actions, the judge stepped beyond his proper neutral role and
into the fray. In doing so, he compromised the appearance of judicial
independence essential to a fair trial. While he sought submissions on the
material he had located, by the very act of his self-directed research, in the
words of Justice Doherty in
R. v. Hamilton
(2004), 189 O.A.C. 90, 241
D.L.R. (4th) 490 at para. 71, he assumed the multi-faceted role of advocate,
witness and judge.

[12]

Nor was it open to the judge to consider the fruits of his
investigation, given the nature of the materials he located. In
Rex v.
Anderson
(1914), 7 Alta. L.R. 102, 22 C.C.C. 455 at 459-460 (S.C.(A.D.))
Chief Justice Harvey, for the Court, explained in reasons still applied today:

As all evidence is given under
the sanction of an oath or its equivalent, it is apparent that text-books or
other treatises as such cannot be evidence. The opinion of an eminent author
may be, and in many cases is, as a matter of fact, entitled to more weight than
that of the sworn witness, but the fact is that, if his opinion is put in in
the form of a treatise, there is no opportunity of questioning and ascertaining
whether any expression might be subject to any qualification respecting a
particular case.  On principle, therefore, nothing may be given from a
text-book, other than as the opinion of a witness who gives it. On
cross-examination the Judge should be careful to see that an improper use is
not made of text-books, practically to give in evidence opinions of absent
authors at variance with those of the witness. It is quite apparent that if the
witness is asked about a text-book and he expresses ignorance of it, or denies
its authority, no further use of it can be made by reading extracts from it,
for that would be in effect making it evidence, but if he admits its authority,
he then in a sense confirms it by his own testimony, and then may be quite
properly asked for explanation of any apparent differences between its opinion
and that stated by him.

[13]

In
R. v. Marquard
, [1993] 4 S.C.R. 223 at 251, 108 D.L.R. (4th)
47, Justice McLachlin (now C.J.C.) explained:

The proper procedure to be
followed in examining an expert witness on other expert opinions found in papers
or books is to ask the witness if she knows the work. If the answer is no, or
if the witness denies the work's authority, that is the end of the matter.
Counsel cannot read from the work, since that would be to introduce it as
evidence. If the answer is yes, and the witness acknowledges the works
authority, then the witness has confirmed it by the witnesss own testimony.
Parts of it may be read to the witness, and to the extent they are confirmed,
they become evidence in the case. This procedure was laid out in
R. v.
Anderson
(1914), 22 C.C.C. 455 (Alta. S.C.) and has been followed by
Canadian courts.

[14]

Not the least of the problems with the approach adopted by the judge is
it opened the door to a mistaken comprehension and application of the
information in the articles even if in the field of fingerprint analysis they
would be considered authoritative and applicable to procedures employed in this
case, an assumption not established in the evidence.

[15]

Counsel for Mr. Bornyk observes that Crown counsel did not object
to the judges research, and along with defence counsel, appears to have
treated the articles as evidence by making submissions on them. It is
regrettable that neither trial counsel objected to the judges request for
submissions on the articles, (although in the end Crown counsel landed on the
correct position, that the articles were not evidence and the judge could only
consider that which was evidence). Yet, at the end of the day, it was for the
judge to ensure a fair trial process. In this case, the steps taken by the
judge meant this did not occur.

[16]

It is clear from the reasons for judgment that the articles had a
material bearing on the acquittal as the judge relied upon them to find that
the fingerprint identification was not reliable. Most of the troubling
aspects he identified were not put to the expert witness, and appear to
respond to the articles he located.

[17]

On this basis alone, in my view, the acquittal must be set aside.

[18]

There is a second reason to allow the appeal. I agree the judge also erred
by conducting his own analysis of the fingerprints, absent the assistance of
the expert witness. The very point of having an expert witness in a technical area,
here fingerprint analysis, is that the specialized field requires elucidation
in order for the court to form a correct judgment:
Kelliher (Village) v.
Smith
, [1931] S.C.R. 672;
R. v. Mohan
, [1994] 2 S.C.R. 9, 114 D.L.R.
(4th) 419. While it may be desirable that a judge personally observe the
similarities and differences between the latent point and known point, such
examination should be guided by a witness so as to avoid the trier of fact forming
a view contrary to an explanation that may be available if only the chance were
provided to proffer it.

[19]

The judge relied upon his own observation of what he said was a
difference between the latent and known prints. The fingerprint witness however
was never questioned on that area of the fingerprint. Whether this difference
is forensically significant is speculation. This unassisted comparison had a
material bearing on the verdict. On this basis alone, also, I would set aside
the verdict.

[20]

Accordingly, I would allow the appeal, set aside the verdict, and remit
the matter to the trial court for a new trial.

The
Honourable Madam Justice Saunders

I AGREE:

The Honourable Madam Justice Kirkpatrick

I AGREE:

The Honourable Madam Justice
D. Smith


